UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-11248 GREEN TECHNOLOGY SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Delaware 84-0938688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2880 Zanker Road, Suite 203 San Jose, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(408) 432-7285 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the closing price on June 30, 2013 was $678,710. There were 62,425,966 shares of the registrant’s common stock issued and outstanding as of March 27, 2014. Table of Contents IMPORTANT INFORMATION REGARDING THIS FORM 10-K Unless otherwise indicated, references to “we,” “us,” “GTSO” and “our” in this Annual Report on Form 10-K refer to Green Technology Solutions, Inc. Readers should consider the following information as they review this Annual Report: Forward-Looking Statements The statements contained or incorporated by reference in this Annual Report on Form 10-K that are not historical facts are “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include any statement that may project, indicate or imply future results, events, performance or achievements. The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “will,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements. Forward-looking statements included in this Annual Report on Form 10-K speak only as of the date of this Annual Report on Form 10-K and are not guarantees of future performance. Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to have been incorrect. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Except to the extent required by applicable securities laws, we expressly disclaim any obligation or undertakings to release publicly any updates or revisions to any statement or information contained in this Annual Report on Form 10-K, including the forward-looking statements discussed above, to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement or information is based. Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. FORM 10-K TABLE OF CONTENTS PART I 4 Item 1. Business 4 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosure 6 PART II 7 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 11 Item 8. Financial Statements and Supplementary 12 Balance Sheets 13 Statements of Operations 14 Statements of Changes in Stockholders’ Equity (Deficit) 15 Statements of Cash Flows 16 Notes to the Financial Statements 17 1. Nature of Business 17 2. Presentation of Financial Statements 17 3. Summary of Significant Accounting Policies 18 4. Chilerecicla Joint Venture 20 5. Convertible Note Payable 20 6. Advances Payable 22 7. Shareholders’ Equity (Deficit) 22 8. Income Taxes 24 9. Subsequent Events 24 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 26 PART III 27 Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accountant Fees and Services 30 Item 15. Exhibits and Financial Statement Schedules 31 SIGNATURES 32 Table of Contents PART I ITEM 1. BUSINESS Company History Green Technology Solutions, Inc. (“GTSO”, “we”, “us”, “our” or the “Company”) was incorporated as XCL Sunrise, Inc. in the State of Delaware on April 1, 1991. We changed our name to Sunrise Energy Resources, Inc. on November 1, 2004. On October 26, 2010, we changed our name to Green Technology Solutions, Inc. On September 20, 2012, GTSO formed two subsidiaries for its urban mining and traditional mining operations. The new subsidiaries are GTSO Urban Mining LLC and GTSO Resources LLC. GTSO is in the business of identifying and acquiring rights in early stage, breakthrough green technologies, with the plan to develop these technologies into marketable products. To date, we have identified the following market segments: (1) the advancement of cleaner world-wide mining technologies, with an emphasis on rare earth and precious metals mining applications, (2) the development of additional markets for environmentally friendly methods of recovering minerals from electronic waste and (3) smart grid technology.Our mission is to focus our resources on discovering the best available new innovative technologies and processes in this industry space and we intend to work with young companies and inventors to deliver innovation in the real world. In addition to the foregoing, we plan to focus our resources on successfully identifying new green technologies that have greatest potential to produce near term profits. Due to our limited management and employees, we expect to continue to form strategic joint venture relationships with early stage development technology companies whose goals and objectives are similar to ours. Moreover, we anticipate continued use of and reliance upon industry consultants who have the knowledge and expertise in the areas of our existing and future business ventures. As of March 27, 2014, the Company has one employee. Current Plan of Operations We are currently identifying possible early stage companies and technology across a range of green technologies and environmentally friendly practices for the purpose of acquiring rights to them, entering into joint venture partnerships and developing them into marketable products. On June 8, 2012, we signed a joint venture agreement with Diamond V Associates, Inc. to fund the research, planning and development of tungsten and other rare earths and precious metals in North America and Africa. According to the agreement, all profits, losses and other allocations to the joint venture shall be allocated at the conclusion of each fiscal year on a 50:50 basis between GTSO and Diamond V Associates. We will contribute $2,000 per month to the joint venture for working capital for the joint venture’s operations. GTSO reserves the right to reduce or increase this contribution based on performance by Diamond V Associates. If we determine that additional funding is required after projects are identified, we will negotiate the amount of any contribution that we would make with Diamond V Associates. GTSO paid $10,000 during the year as working capital. As of December 31, 2012, we determined that it was necessary to write off the intangible asset related to this joint venture agreement due to the fact the joint venture will need to raise significant additional capital in order to fully realize the value of our claims in the joint venture. On July 24, 2012, we entered into letter of intent (“LOI”) with CCI Capital SPA with offices in Santiago, Chile to explore acquisition opportunities in Latin America with a focus on urban mining and waste to energy projects.On September 5, 2012, this LOI was expanded into a one year consulting agreement to explore acquisition opportunities in Latin America and Canada. GTSO pays CCI Capital $2,000 per month as a retainer for nominal consulting, negotiation and market research studies in the pursuit of an acquisition focused on urban mining and waste to energy projects. On October 30 2012, we entered into a purchase agreement with Global Cell Buyers, LLC regarding the acquisition of existing recycling and urban mining methods, brand name, and current operating plans. Global Cell Buyers was acquired by GTSO for the purchase price of $10,000 payable in cash and common stock. The purpose of this acquisition is to expand recycling and urban mining operations from cell phones to other electronic waste for the purpose of mineral and other reusable metal and plastic recovery. GTSO also plans to expand the brand name of Global Cell Buyers leveraging its parent operations Green Technology Solutions, Inc. On November 14, 2012, GTSO rebranded Global Cell Buyers under the name “Global Urban Mining” to build and expand its e-recycling platform within the United States and eventual global expansion plans. 4 Table of Contents The purchase price was allocated entirely to intangible assets related to the Global Cell Buyers’ infrastructure plans related to mineral recovery from cell phone waste. Global Cell Buyers had no other tangible assets or liabilities. As of December 31, 2012, we determined that it was necessary to write off the intangible asset related to this acquisition due to the fact that Global Cell Buyers was in the early development stages and did not have adequate operating history to support retaining the intangible asset on the consolidated balance sheet. On March 4, 2013 we entered into a letter of intent with Sociedad de Reciclaje de Materiales Metalicos, Electrico, Electronicos y Plasticas Limitada (“Chilerecicla”) to explore opportunities with Latin America electronic waste recyclers for the purpose of recovering precious metals, minerals and waste to energy possibilities.Chilerecicla is based near Santiago Chile with significant operations across the country and surrounding regions. On June 6, 2013 GTSO and Chilerecicla signed a joint venture agreement to evaluate, explore and determine the feasibility of a waste management collection, processing and sales operation wherein GTSO will contribute funding and the initial development of a project to acquire electronics and plastic waste for the purpose of selling metals and plastics reuse while Chilerecicla manages the Latin America operations. Under the terms of the agreement, GTSO commits to fund a minimum of $2,500 of the cash flow requirements of the start-up phase of the operations. Chilerecicla agrees to reserve 30% of the gross proceeds of the business for repayment of the initial contribution. At the end of the start-up phase, Chilerecicla will provide GTSO with a detailed timeline, budget and operational plan for further development. Both parties will have 60 days to agree on an appropriate funding strategy for the next phase. GTSO will have no obligation to continue funding the business. On September 1, 2013, GTSO and Chilerecicla signed a second joint venture agreement (“Chilerecicla JV”) to execute an initial spot and single operation as a way to test in practice the planning they have designed so far. Under the terms of this second agreement, GTSO will contribute $50,000 which is payable in two installments within 30 days. These funds will be used to purchase electronic and plastic waste in Chile and to export and sell minerals, metals and plastics for reuse. Chilerecicla will manage the process of purchasing and selling the e-waste materials. Under the terms of the agreement, GTSO will receive a minimum of 50% of the net profits of the Chilerecicla JV. The Chilerecicla JV operates under the name Chilerecicla E-Waste Limitada. The Chilerecicla JV represents an investment in an unproven start-up operation and an emerging market. Therefore, the likelihood of the Chilerecicla JV to be able to realize profitable operations and positive cash flow is unknown at this time. As a result, GTSO has expensed all investments in this joint venture, although the Company still believes that it represents a positive business opportunity. Through GTSO’s newest initiatives in traditional and urban mining, rare earth and precious metals sector, the Company plans to create the necessary processes, logistics and distribution channels to mine, recover, distribute and sell precious and other metals to the global marketplace. The Company intends to be a driving force behind a more competitive minerals and metals mining and recovery market. The Company’s alliances in South America, Asia and Africa provide a strategic advantage and access to one of the most plentiful rare earth and minerals deposits in the world. GTSO has also identified additional joint venture and acquisition targets in China, Africa and South America. The mission is to meet the growing demand for gold, silver, tungsten and other precious and rare metals, while introducing sustainable and environmentally friendly practices that also create new products and reduce greenhouse gas pollutants through the use of biomass and organic carbon sequestration. GTSO will continue traditional mining operations through joint ventures such as Diamond V Associates, but the current acquisition and joint venture focus for 2014 will be building sustainable recovery methods of precious, rare and other metals and minerals through utilizing existing electronic waste with joint venture partnerships such as Chilerecicla. The first two quarters of 2014 will be focused on further developing our joint venture partnership model and optimizing business plans for US operations through the past purchase of Global Cell Buyers and branding strategy under the name “Green Urban Mining”. In addition, GTSO has identified several target companies in emerging market such as Latin America to leverage current collection and distribution of e-waste for the use of valuable metals they contain. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. 5 Table of Contents ITEM 2. PROPERTIES Executive Offices Our executive offices are located at 2880 Zanker Road, Suite 203, San Jose, California.We rent office space on a month-to-month basis for $300 per month. The aforesaid property is in good condition and we believe it will be suitable for our purposes for the next 12 months. There is no affiliation between us and any of our principals or agents and our landlord or any of its principals or agents. Our CEO also rents office space in Houston, Texas on an as needed basis through a management agreement. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURE Not applicable. 6 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock began trading on the "Over the Counter" Bulletin Board ("OTC") under the symbol “GTSO” in December 2010.The following table sets forth, for the period indicated, the prices of the common stock in the over-the-counter market, as reported and summarized by the OTC. These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. There is an absence of an established trading market for the Company's common stock, as the market is limited, sporadic and highly volatile, which may affect the prices listed below. High Low Fiscal Year Ended December 31, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2013 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The above prices have been adjusted to reflect the one-for-300 reverse stock split effected on January 21, 2012. Common Stock We are authorized to issue 100,000,000 shares of common stock, with a par value of $0.001. The closing price of our common stock on March 27, 2014, as quoted by the OTC, was $0.0184.There were 62,425,966 shares of common stock issued and outstanding as of March 27, 2014. All shares of common stock have one vote per share on all matters including election of directors, without provision for cumulative voting. The common stock is not redeemable and has no conversion or preemptive rights. The common stock currently outstanding is validly issued, fully paid and non- assessable. In the event of liquidation of the Company, the holders of common stock will share equally in any balance of the Company's assets available for distribution to them after satisfaction of creditors and preferred shareholders, if any. The holders of common stock of the Company are entitled to equal dividends and distributions per share with respect to the common stock when, as and if, declared by the Board of Directors from funds legally available. Record Holders As of March 27, 2014, there were approximately 1,271 holders of record of our common stock. Dividends on Common Stock Since inception, no dividends have been paid on our common stock. We have incurred losses since inception. However, should we become profitable, we intend to retain any earnings for use in our business activities. Therefore, it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. Any future dividends will be at the discretion of the Board of Directors, after taking into account various factors, including among others, operations, current and anticipated cash needs and expansion plans, the income tax laws then in effect, the requirements of Delaware law, and any restrictions that may be imposed by our future credit arrangements. 7 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans The following table shows the number of shares of common stock that could be issued upon exercise of outstanding options and warrants, the weighted average exercise price of the outstanding options and warrants, and the remaining shares available for future issuance as of December 31, 2013. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance. Equity compensation plans approved by security holders — — Equity compensation plants not approved by security holders — — Total — — — Changes in Securities On October 13, 2011, the Company’s majority shareholders approved a one-for-300 reverse stock split and an increase in the authorized capital to 100 million post-split shares. These changes became effective upon approval by FINRA on January 10, 2012. All share and per share numbers in this Annual Report on Form 10-K have been restated to reflect the reverse split. Recent Sales of Unregistered Securities On April 1, 2013, we issued a Convertible Promissory Note in the amount of $96.463 to a private investor. This Note bears interest at 10% per annum and is convertible into shares of the company’s common stock at the rate of $0.01 per share. On June 30, 2013, we issued a Convertible Promissory Note in the amount of $167,185 to a private investor. This Note bears interest at 10% per annum and is convertible into shares of the company’s common stock at the rate of $0.01 per share. On September 30, 2013, we issued a Convertible Promissory Note in the amount of $312,310 to a private investor. This Note bears interest at 10% per annum and is convertible into shares of the company’s common stock at the rate of $0.01 per share. On October 1, 2013, we issued 3,650,000 shares of common stock in a partial conversion and satisfaction of $36,500 of debt in accordance with the terms of the debt. On November 6, 2013, we issued 2,000,000 shares of common stock in a partial conversion and satisfaction of $20,000 of debt in accordance with the terms of the debt. On November 20, 2013, we issued 2,000,000 shares of common stock in a partial conversion and satisfaction of $20,000 of debt in accordance with the terms of the debt. The issuance of each Convertible Promissory note was exempt from the registration requirements of the Securities Act under Section 4(a)(2) of the Securities Act due to the limited number of purchasers and their status as accredited investors. The issuance of common stock upon conversion of the Convertible Notes Payable was exempt from the registration requirements of the Securities Act under Section 4(a)(1) of the Securities Act and Rule 144 promulgated thereunder. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide the information required by this Item. 8 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING STATEMENTS Caution Regarding Forward-Looking Information All statements contained in this Form 10-K, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe," "expect," "anticipate," "intends," "estimate," "forecast," "project," and similar expressions . All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new acquisitions, products, services, developments or industry rankings; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties described under “Risk Factors” under Item 1A above that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Form 10-K are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations.Readers are cautioned not to place undue reliance on such forward-looking statements as they speak only of the Company's views as of the date the statement was made. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following discussion and analysis should be read in connection with the Company’s financial statements and related notes thereto, as included in this report. The following is management's discussion and analysis of certain significant factors that have affected our financial position and operating results during the periods included in the accompanying financial statements, as well as information relating to the plans of our current management. Results of Operations and Going Concern We incurred a net loss of $909,691 for the year ended December 31, 2013, and had a working capital deficit of $150,052 as of December 31, 2013. We do not anticipate having positive net income in the immediate future. Net cash used by operations for the year ended December 31, 2013 was $290,234.These conditions create an uncertainty as to our ability to continue as a going concern. We continue to rely on advances to fund operating shortfalls and do not foresee a change in this situation in the immediate future. There can be no assurance that we will continue to have such advances available. We will not be able to continue operations without them. We are pursuing alternate sources of financing, but there is no assurance that additional capital will be available to the Company when needed or on acceptable terms. Results of Operations for the year ended December 31, 2013 compared to the year ended December 31, 2012 General and Administrative Expenses General and administrative expenses increased in the year ended December 31, 2013 as compared to the year ended December 31, 2012 from $295,423 to $337,081. The increase in general and administrative expense was primarily related to increased professional fees. Loss from Operations The increase in our operating loss for the year ended December 31, 2013 as compared to the comparable period of 2012 from $295,423 to $337,081 is due to the increase in general and administrative expenses described above. 9 Table of Contents Other Income (Expense) Interest expense decreased during the year ended December 31, 2013 compared to the same period of 2012 from $1,101,889 to $522,610, primarily related to the decrease in amortization of discounts on notes payable from $1,031,468 in 2012 to $460,419 in 2013. Net Income (Loss) We recognized a net loss of $909,691 for the year ended December 31, 2013 as compared to a net loss of $1,417,312 for the same period of 2012.Changes in net income (loss) are primarily attributable to changes in operating income and interest expense, each of which is described above. Liquidity and Capital Resources Net cash used by operating activities was $290,234 and $253,755 for the years ended December 31, 2013 and 2012, respectively. The increase is mainly attributable to having more available cash to spend on operations. Cash used by investing activities was $50,000 and $10,000 for the years ended December 31, 2013 and 2012, respectively. During the year ended December 31, 2013, we made additional investments in a joint venture. Cash provided by financing activities was $343,560 and $263,648 for the years ended December 31, 2013 and 2012, respectively. The increase is mainly attributable to an increase in proceeds from advances received which were required to fund the Company’s operations. We had negative working capital of $150,052 as of December 31, 2013 compared to $338,929 as of December 31, 2012. Our cash position increased to $4,198 at December 31, 2013 compared to $872 at December 31, 2012. Our monthly cash requirement amount is approximately $25,000, and as of December 31, 2013, cash on hand would fund operations for less than one month. The Company anticipates it will require around $500,000 to sustain operations and effectively evaluate new business opportunities over the next twelve months. The Company intends to seek to raise these funds through equity and debt financing; however, there is no guarantee that funds will be raised and the Company has no agreements in place as of the date of this filing for any financing. We do not have any material commitments for capital expenditures. However, should we execute our business plan as anticipated, we would incur substantial capital expenditures and require financings in addition to what is required to fund our present operations. Additional Financing Additional financing is required to continue operations. Although actively searching for available capital, the Company does not have any current arrangements for additional outside sources of financing and cannot provide any assurance that such financing will be available. Off Balance Sheet Arrangements None Critical Accounting Policies and Recent Accounting Pronouncements We have identified the policies below as critical to our business operations and the understanding of our financial statements. A complete discussion of our accounting policies is included in Notes 2 and 3 of the Notes to Financial Statements. 10 Table of Contents Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from these estimates. Going Concern The accompanying financial statements have been prepared on a going concern basis which assumes that adequate sources of financing will be obtained as required and that our assets will be realized and liabilities settled in the ordinary course of business. Accordingly, the financial statements do not include any adjustments related to the recoverability of assets and classification of assets and liabilities that might be necessary should we be unable to continue as a going concern. As shown in the financial statements, the Company incurred a net loss of $909,691 for the year ended December 31, 2013, while the Company’s current liabilities exceeded its current assets by $150,052 as of December 31, 2013. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to meet its financing requirements on a continuing basis by raising additional funds through debt or equity financing. The Company expects to satisfy its cash requirements by obtaining additional loans; however, there is no assurance that additional capital will be available to the Company when needed and on acceptable terms. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. Accordingly, our independent auditors included an explanatory paragraph in their report on the December 31, 2013 financial statements regarding concerns about our ability to continue as a going concern. Our financial statements contain additional notes and disclosures describing the circumstances that lead to this disclosure by our independent auditors. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information required by this Item. 11 Table of Contents ITEM 8. FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm To the Board of Directors Green Technology Solutions, Inc. (a development stage company) We have audited the accompanying consolidated balance sheets of Green Technology Solutions, Inc (the “Company”) (a development stage company) as of December 31, 2013 and 2012 and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended and for the period the Company re-entered the development stage (June 12, 2010) through December 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Green Technology Solutions, Inc. as of December 31, 2013 and 2012 and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company suffered a net loss from operations and has a net working capital deficiency, which raises substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas March 31, 2014 12 Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Advances payable Total current liabilities Convertible notes payable, net of discount of $442,118 and $326,580, respectively TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Common Stock, $0.001 par value, 100,000,000 authorized, 62,425,966 and 34,202,694 issued and outstanding as of December 31, 2013 and 2012, respectively Additional Paid-in Capital Common stock payable Accumulated deficit ) ) Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 13 Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS Year ended December 31, For the period from June 12, 2010 (date re-entered development stage) through December 31, OPERATING EXPENSES General and administrative expenses $ $ $ LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense, net ) ) ) Impairment of joint venture ) ) ) Total other income (expense) NET INCOME (LOSS) $ ) $ ) $ ) NET INCOME (LOSS) PER COMMON SHARE – Basic and fully diluted $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 14 Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) Deficit accumulated Additional Common duringthe Common Stock Paid-In Stock Accumulated development Equity Shares Amount Capital Payable Deficit stage Total BALANCE, JUNE 12, 2010 $ - $ $ - $ ) $ - $ ) Correction in number of shares outstanding 1 - Issuance of shares for conversion of note payable 50 - Issuance of shares for conversion of note payable 67 - - - Imputed interest expense - Net loss - ) ) BALANCE, DECEMBER 31, 2010 $ 67 $ $ - $ ) $ ) $ ) Issuance of shares for conversion of note payable 70 - - - Issuance of shares for consulting services 5 - - - Share rounding on reverse split 3 - Beneficial conversion feature on convertible note payable - Imputed interest expense - Net loss - ) ) BALANCE, DECEMBER 31, 2011 $ $ $ - $ ) $ ) $ ) Issuance of shares for conversion of notes payable - - - Share rounding on reverse split 4 (4 ) - Beneficial conversion feature on convertible note payable - Imputed interest expense - Common stock payable on investment - Net loss - ) ) BALANCE, DECEMBER 31, 2012 $ ) $ ) $ ) Issuance of shares for conversion of notes payable - - - Discount on convertible notes payable Imputed interest expense - Net loss - ) ) BALANCE, DECEMBER 31, 2013 $ ) $ ) $ ) On January 21, 2012, the Company effected a one-for-300 reverse stock split. All share and per share numbers have been restated to reflect the reverse split. The accompanying notes are an integral part of these consolidated financial statements. 15 Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the year ended For the period from June 12, 2010 (data re-entered development stage) through December 31, December 31, CASH USED IN OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash in operating activities: Stock issued for services - - Impairment of investment in joint venture Imputed interest expense Amortization of discount on convertible note payable Changes in operating assets and liabilities: Accounts payable and accrued liabilities Accrued interest payable NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH USED IN INVESTING ACTIVITIES: Investment in joint venture ) ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) ) CASH USED IN FINANCING ACTIVITIES: Proceeds from advances NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE (DECREASE) IN CASH ) CASH, at the beginning of the period - CASH, at the end of the period $ $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Taxes $ - $ - $ - Noncash investing and financing transactions: Issuance of stock for consulting services $ - $ - $ Refinancing of demand notes to convertible notes payable $ $ $ Issuance of stock for conversion of convertible notes payable $ $ $ The accompanying notes are an integral part of these financial statements. 16 Table of Contents GREEN TECHNOLOGY SOLUTIONS, INC. (a development stage company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1.NATURE OF BUSINESS Company History Green Technology Solutions, Inc. (“GTSO”, “we”, “us”, “our” or the “Company”) was incorporated as XCL Sunrise, Inc. in the State of Delaware on April 1, 1991. We changed our name to Sunrise Energy Resources, Inc. on November 1, 2004. On October 26, 2010, we changed our name to Green Technology Solutions, Inc. On September 20, 2012 GTSO formed two subsidiaries for GTSO’s urban mining and traditional mining operations. The new subsidiaries are GTSO Urban Mining LLC and GTSO Resources LLC. GTSO is in the business of identifying and acquiring rights in early stage, breakthrough green technologies, with the plan to develop these technologies into marketable products. To date, we have identified the following market segments: (1) the advancement of cleaner world-wide mining technologies, with an emphasis on rare earth and precious metals mining applications, (2) the development of additional markets for environmentally friendly methods of recovering minerals from electronic waste and (3) smart grid technology.Our mission is to focus our resources on discovering the best available new innovative technologies and processes in this industry space and we intend to work with young companies and inventors to deliver innovation in the real world. In addition to the foregoing, we plan to focus our resources on successfully identifying new green technologies that have greatest potential to produce near term profits. Due to our limited management and employees, we expect to continue to form strategic joint venture relationships with early stage development technology companies whose goals and objectives are similar to ours. Moreover, we anticipate continued use of and reliance upon industry consultants who have the knowledge and expertise in the areas of our existing and future business ventures. As of March 27, 2014, the Company has one employee. In accordance with ASC 915, the Company is considered to have re-entered into the development stage on June 12, 2010 as it discontinued its previous operations and did not have revenues for the period from June 12, 2010 through December 31, 2013. Our executive offices are located at 2880 Zanker Road, Suite 203, San Jose, California.We rent office space on a month-to-month basis for $300 per month. The aforesaid property is in good condition and we believe it will be suitable for our purposes for the next 12 months. There is no affiliation between us and any of our principals or agents and our landlord or any of its principals or agents. Our CEO also rents office space in Houston, Texas on an as needed basis through a management agreement. 2. PRESENTATION OF FINANCIAL STATEMENTS Basis of Presentation — The accompanying condensed financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). Going Concern — The Company’s financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. As shown in the financial statements, the Company incurred a net loss of $909,691 for the year ended December 31, 2013, while the Company’s current liabilities exceeded its current assets by $150,052as of December 31, 2013. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to meet its financing requirements on a continuing basis by raising additional funds through debt or equity financing. The Company expects to satisfy its cash requirements by obtaining additional loans; however, there is no assurance that additional capital will be available to the Company when needed and on acceptable terms.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. Use of Estimates and Assumptions — The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from these estimates. 17 Table of Contents 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents – Cash includes petty cash and cash held on current bank accounts. Cash equivalents include short-term investments with an original maturity of three months or less that are readily convertible to known amounts of cash which are subject to insignificant risk of changes in value. Cash and cash equivalents as of December 31, 2013 and 2012 consisted mainly of USD denominated current accounts held at major banks. Accounts Receivable – Accounts receivable are stated at their net realizable value after deducting provisions for uncollectible amounts. Trade and Other Payables– Liabilities for trade and other amounts payable are stated at their nominal value. Loans and Other Borrowings– All loans and borrowings are recorded at the proceeds received, net of direct issue costs. Borrowing Costs– Borrowing costs are recognized as an expense in the period in which they are incurred. Income Taxes– Income tax has been computed based on the results for the year as adjusted for items that are non-assessable or non-tax deductible. The Company has adopted accounting rules under which the deferred tax is accounted for using the balance sheet liability method in respect of temporary differences arising from differences between the carrying amount of assets and liabilities in the financial statements and the corresponding tax basis used in the computation of taxable profit. Deferred tax liabilities are generally recognized for all taxable temporary differences and deferred tax assets are recognized to the extent that it is probable that taxable profits will be available against which deductible temporary differences can be utilized. Deferred tax assets and liabilities are offset when they relate to income taxes levied by the same taxation authority and the Company intends to settle its tax assets and liabilities on a net basis. Deferred tax is calculated at rates that are expected to apply to the period when the asset is realized or the liability is settled. It is charged or credited to the income statement, except when it relates to items credited or charged directly to equity, in which case the deferred tax is also dealt with in equity. Fair Value of Financial Instruments – The Company follows the FASB standard related to fair value measurement. The standard defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. The standard applies under other accounting pronouncements that require or permit fair value measurements and, accordingly, does not require any new fair value measurements. The standard clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. The recorded values of long-term debt approximate their fair values, as interest approximates market rates. As a basis for considering such assumptions, the standard established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows. · Level 1. Observable inputs such as quoted prices in active markets; · Level 2. Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and · Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The Company’s financial instruments are cash, accounts payable and long-term debt. The recorded values of cash and accounts payable approximate their fair values based on their short-term nature. 18 Table of Contents The following table presents assets that were measured and recognized at fair value as of December 31, 2013 and 2012and the years then ended on a recurring and nonrecurring basis: Total Realized Description Level1 Level2 Level3 Loss $
